Citation Nr: 0721293	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
symptomatic corns and calluses of the fourth web space of the 
left foot, status post surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The veteran's service-connected symptomatic corns and 
calluses of the fourth web space of the left foot, status 
post surgery, is demonstrated by pain and tenderness, but is 
not productive or more then mild to moderate impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for symptomatic corns and calluses of the fourth web 
space of the left foot, status post surgery have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran is challenging the initial evaluation assigned 
for his service connected left foot disorder following the 
RO's grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd 2007 WL 1686737 (Fed.Cir. Jun 
05, 2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and which he authorized VA to request have been 
associated with the claims folder.  The veteran was examined 
by VA on three occasions to determine the severity of his 
post operative residuals of surgery of the fourth and fifth 
toes of the left foot.  He appeared and gave testimony before 
the undersigned Veterans Law Judge in May 2007.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App 589 (1991).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (West 2002).  

The veteran's specific disability is not among those listed 
in VA's Schedule for Rating Disabilities.  Therefore, it has 
been evaluated under Diagnostic Code 5284 as a foot injury.  
Under this code, severe foot injuries warrant a 30 percent 
evaluation.  Moderately severe foot injuries warrant a 20 
percent evaluation.  A moderate injury warrants a 10 percent 
evaluation.  38 C.F.R. 4.71, Diagnostic Code 5284 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  December 1997 service 
medical records reveal the veteran complained of his left 
foot aching.  After being seen repeatedly for foot pain over 
the next nine months, surgery was recommended.  The September 
1998 report of the surgery notes the veteran had abducto 
varus of the fifth digit and a prominent lateral condyle of 
the fourth digit of the left foot.  His fifth digit was 
painfully rotated and contracted and he had a prominent 
hyperkeratotic lesion in the fourth web space of the left 
foot, secondary to the prominent lateral condyle of the 
fourth digit.  A derotational arthroplasty of the fifth digit 
and a lateral condylectomy of the proximal phalanx of the 
fourth digit of the left foot were performed.  

A VA examination of the left foot was conducted in July 2002.  
The examination revealed the veteran's gait was normal.  He 
had a two centimeter incision over the fourth 
metatarsophalangeal joint  and a one point three centimeter 
transverse incision over the proximal interphalangeal joint 
of the fifth toe.  There was no tenderness to palpation.  The 
wounds were well healed and there was no evidence of a 
recurrent callus.  X-rays confirmed a partial excision of the 
distal metatarsal of the fourth ray and proximal aspect of 
the proximal phalanx of the first ray and a distal 
phalangectomy of the proximal phalanx of the fifth toe.  The 
VA examiner diagnosed minimal residual symptoms.  

A second VA examination was performed in May 2003.  The 
veteran was working as a Houston Police Officer.  He was not 
taking medication on a regular basis or using any assistive 
devices.  He had however been given medication at one point.  
The veteran described only occasional pain, primarily when he 
used footwear for a long period of time.  He localized his 
discomfort to the area between his fourth and fifth toes.  
The symptoms were vague in their distribution.  There had 
been no return of his calluses.  He did not describe any 
functional deficits including weakened movement, excess 
fatigability or incoordination.  He described painful motion 
and pain with use.  He did not describe any flare-ups.  The 
only finding on examination not noted in July 2002 was mild 
pain to palpation to the fourth webbed space.  The examiner 
again diagnosed minimal residual symptoms.  

A third VA examination in November 2005 noted the fifth toe 
did not lie flat upon standing.  There was a well healed scar 
between the fourth and fifth toes.  There was some pain with 
motion of the fifth toe.  There were no calluses.  The fifth 
toe also appeared shorter on the left than the right.  Also 
observed was a 30 degree valgus of the left foot between the 
os calcis and the tibia.  The VA examiner diagnosed 
disability of mild to moderate degree.  

The veteran also reported being treated for his foot pain by 
private physicians from the Kelsey-Seybold Clinic beginning 
in March 2002.  In March 2002 the veteran complained of left 
foot pain and swelling when wearing shoes.  Examination was 
within normal limits.  He had mild pain with palpation over 
the tendons of the fourth and fifth toes.  No specific 
treatment was recommended of the left foot.  May 2002 records 
revealed the veteran's left foot ached at the site of the 
previous surgery.  Physical examination revealed a healed 
scar over the surgical site.  No diagnosis or treatment was 
noted.  November 2002 notes reveal the veteran had gotten a 
lot better by wearing over sized boots.  His X-rays were 
normal.  He did not have a callus but was still a little 
sensitive in that area of the web space.  November 2002 X-
rays of the left foot revealed there had been a surgical 
resection of the distal aspect of the proximal phalanx of the 
fifth toe, and resection of the lateral aspect of the head of 
the fourth metatarsal bone.  No other abnormality was found.  
March 2003 notes indicate the veteran reported still having 
problems with a soft corn between the fourth and fifth toes 
of his left foot.  It bothered him off and on and if he was 
barefoot or did not have tight shoes.  The physician talked 
to the veteran about spacers to protect it.  There was no 
notation of any examination of the left foot, or  diagnosis 
or treatment for any left foot disorder.  

The veteran appeared and gave testimony before the 
undersigned at a hearing in May 2007.  The veteran claimed it 
interfered with his work.  He said that others had told he 
they noticed he was limping.  He reported that doctors had 
told him he needed additional surgery on his foot.  He has 
pain like tingling.  He has to sleep in a right position not 
to irritate his left foot.  He wears oversized shoes to be 
more comfortable, but when he works he has to wear shoes that 
fit.  

A higher initial rating requires evidence demonstrating 
moderately severe injury to the left foot to support the 
assignment of a 20 percent rating.  38 C.F.R. § 4.71a, 5284 
(2006).  There is nothing in the record which indicates more 
than mild to moderate symptoms of the left feet and 
particularly the fourth and fifth toes.  The VA examiners 
characterized his disability as only mild or moderate in 
degree.  The private physician noted only a "little" 
sensitivity and mild pain.  The veteran's representative has 
asserted that consideration of 38 C.F.R. § 4.10, 4.40, 4.44, 
and 4.45 support a higher initial rating.  The November 2005 
VA examination includes detailed findings based on range of 
motion, extended use and fatigability.  The veteran reported 
his pain had improved.  He had swelling and tingling , but 
not everyday and it had improved if he wore the proper size 
shoes.  He had no weakness, stiffness, heat, redness, or 
fatigability.  He did complain of a lack of endurance 
especially after 8 hours or more of standing.  He took Motrin 
as needed.  A week might go by when it did not take it, but 
if he worked overtime he would take medication.  He described 
flare ups after wearing shoes for 8 hours.  Sometimes the 
pain would be so bad he would not wear shoes, and would take 
three Motrin in a day.  It did not keep him from doing 
anything at work.  He wore inserts in his shoes but they 
irritated his toe.  Although the veteran complained of pain 
with motion, on examination there was no pain on motion or 
with repetitive motion.  There was no weakness, fatigue or 
lack of endurance.  There in no basis in the record for 
finding the disability of the left foot, specifically the 
left fourth and fifth toes results in moderately severe 
disability during any part of the rating period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  A initial rating higher 
than 10 percent is not warranted.  

In reaching this conclusion, the Board notes this case does 
not present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There is no evidence of record that the veteran's disability 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.  In essence the veteran has 
asserted that in the future his foot problems may cause him 
to have to change his employment.  The ratings assigned are 
based on current not prospective disability.  In November 
2005, the veteran specifically told the VA examiner that his 
foot problems did not keep him from doing his work.  Referral 
for consideration of an extraschedular rating is not 
warranted.  


ORDER

A higher initial rating in excess of 10 percent for 
symptomatic corns and calluses of the fourth web space of the 
left foot, status post surgery is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


